Title: To Alexander Hamilton from James McHenry, 7 August 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir
            War Department 7 Augst. 1799
          
          I enclose you a copy of a letter, and request you will give such order respecting the matter of it, as you may think proper
          I have the Honour to be with great respect Sir Your Most Obedient Servant
          
            James McHenry
          
          Major General Alexander Hamilton
        